Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

Claims 1-19 have been reviewed and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 are drawn to a system, system and method which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 10 and 11 recite “determine a baseline information about the user for each of a plurality of different categories of action of the user”, “determine user behavior for each of the different categories that is correlated with likely behavior associated with depression”, “monitor said each of the said different categories of action 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing system”, “mobile device”, “smart device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations 
The claims recite the additional element of “running a computer application”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
Paragraph 26, where “smart devices and applications which may be on the computer 100 or on other platforms. Examples of a smart device are a smart phone, a smart bed, a smart scale, a fitness tracker, or a smart watch.” 
Paragraph 16 recites “computer including a desktop computer, phone, tablet, or any other computer”.

The claims recite the additional element of “running a computer application”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 12-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeice (2017/0017759) in view of MCINTOSH (2016/0027278).
With respect to claim 1 MacNeice teaches a system of monitoring depression in a user, comprising: 
a computer system, running a computer application (MacNeice paragraph 109 “the above described method, system and application are implemented in software (i.e., computer instructions) that are stored in a computer readable memory and executed by a processor on both a patient device and a system server”), 
the computer system including a mobile device associated with the user (MacNeice paragraph 15 “combine therapy and/or treatment with the full, dynamic features of a mobile device (e.g., smartphone or tablet)”), 
the computer system operating to initially calibrate, to determine baseline information about the user for each of a plurality of different categories of action of the user (MacNeice 29 “application captures a baseline and rules out other diseases/disorders/conditions not related to the patient's current 
 the computer system providing positive reinforcement for at least one of the categories in which the user is complying within the category (MacNeice paragraph 137 “Typical CBT systems and methods prompt the user with simplistic " reward yourself with each urge to overcome" that is believed to be too general and vague. The disclosed embodiments give a list of prompts that a patient rewards itself and looks back at their personalization”)
the computer system providing at least one alert for at least one of the categories in which the user is not complying within the category (MacNeice 104 “CBT application may remind the user to get into bed (step 114)”).
MacNeice does not teach after the initially calibrate, the computer system operating to monitor said each of said different categories of action of the user and to compare monitored categories with the baseline information, and to determine, for each of the categories, whether the user is complying by acting within specified parameters within the category; 
MCINTOSH teaches the system undergoes a learning phase of operation to first form an event frequency distribution according to defined time cycles, including hours in a day, days in the week, etc. The system then tokenizes consistent patterns and 
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with the motivation of provides for effective indirect event-based monitoring within a predefined setting for anomalous conduct on the part of one or more subjects (MCINTOSH paragraph 77).
Claim 11 is rejected as above.With respect to claim 2 MacNeice teaches the system as in claim 1, wherein the computer application to initially calibrate comprises obtaining information from a user in multiple different ways (MacNeice paragraph 30).
Claim 12 is rejected as above.With respect to claim 3 MacNeice teaches the system as in claim 2, wherein the multiple different ways include obtaining information directly from the user, obtaining information by monitoring the user using the mobile device (MacNeice paragraph 15), and obtaining sensory data from the user using a smart device which automatically tracks user body parameters (MacNeice paragraph 138).
Claim 13 is rejected as above.With respect to claim 4 MacNeice teaches the system as in claim 1, wherein said 
Claim 14 is rejected as above.With respect to claim 5 MacNeice teaches the system as in claim 4 wherein the categories of action that relate to actions of the user related to biological functions include at least sleep and diet (MacNeice paragraph 30).
Claim 15 is rejected as above.With respect to claim 6 MacNeice teaches the system as in claim 4, wherein the categories of action being done by the user relate to an amount of time the user spends on a computer, exercise, social interaction, and academic performance (MacNeice paragraph 115).
Claim 16 is rejected as above.With respect to claim 7 MacNeice teaches the system as in claim 1, wherein said categories of action include all of sleep, diet, screen time, exercise, social interaction, medication compliance and academic performance (MacNeice paragraph 30 and 115).
Claim 17 is rejected as above.With respect to claim 8 MacNeice in view of MCINTOSH teaches the system as in claim 1, wherein the alert is an alert to a first group of people for a first severity of alarm, and is an alert to a second group of people for a second severity of alarm (MCINTOSH paragraph 92).
Claim 18 is rejected as above.With respect to claim 9 MacNeice in view of MCINTOSH teaches the system as in claim 8, wherein the alert to the first group of people is for less than 2 categories, and where the alert to the second group of people is for more than 2 categories (MCINTOSH paragraph 96).
Claim 19 is rejected as above.

With respect to claim 10 MacNeice teaches a system of monitoring depression in a user, comprising: 
a computer system, running a computer application (MacNeice paragraph 109 “the above described method, system and application are implemented in software (i.e., computer instructions) that are stored in a computer readable memory and executed by a processor on both a patient device and a system server”), 
the computer system including a mobile device associated with the user (MacNeice paragraph 15 “combine therapy and/or treatment with the full, dynamic features of a mobile device (e.g., smartphone or tablet)”), 
the computer system operating to initially calibrate, to determine baseline information about the user for each of a plurality of different categories of action of the user including at least all of sleep, diet, screen time, exercise, social interaction, medication compliance and academic performance (MacNeice 29 “application captures a baseline and rules out other diseases/disorders/conditions not related to the patient's current disease/disorder/condition (step 12)”), and the computer system using the baseline information to determine user behavior, for each of the different categories, that is correlated with likely behavior associated with depression (MacNeice paragraph 31 “disclosed CBT application can allow the patient to journal and write narrative comments (e.g., the patient can use its phone to capture behaviors and events that may influence the therapy/disease (e.g., insomnia, depression,”),
 the computer system providing positive reinforcement for at least one of the categories in which the user is complying within the category (MacNeice paragraph 137 “Typical CBT systems and methods prompt the user with simplistic " reward yourself with each urge to overcome" that is believed to be too general and vague. The disclosed embodiments give a list of prompts that a patient rewards itself and looks back at their personalization”)
 the computer system providing at least one alert for at least one of the categories in which the user is not complying within the category, including providing an alert to the user when the user does not comply with a first subset of the categories, (MacNeice 104 “CBT application may remind the user to get into bed (step 114)”);
providing an alert to someone other than the user when the user does not comply with a second subset of the categories greater than the first subset of the categories (MacNeice paragraph 135)
MacNeice does not teach after the initially calibrate, the computer system operating to monitor said each of said different categories of action of the user and to compare monitored categories with the baseline information, and to determine, for each of the categories, whether the user is complying by acting within specified parameters within the category; 
MCINTOSH teaches the system undergoes a learning phase of operation to first form an event frequency distribution according to defined time cycles, including hours in a day, days in the week, etc. The system then tokenizes consistent patterns and associates them with a priori classes of typical events (bed times, meals, etc.), and/or subject-specific events (time-consistent room use activities or appliance-use activities). The degree of deviation or compliance with such learned schedules of events (MCINTOSH paragraph 144).
One of ordinary skill in the art would have found it obvious to combine the teachings of MacNeice with MCINTOSH with the motivation of provides for effective indirect event-based monitoring within a predefined setting for anomalous conduct on the part of one or more subjects (MCINTOSH paragraph 77).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES

Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626